STATE OFFICERS AND EMPLOYEES
Raises given under the provisions of SJR 6, First Session of the Thirty-sixth Oklahoma Legislature (1977), enacted as 74 Ohio St. 828.7 [74-828.7] (1977), establish new anniversary dates for computing fiscal year 1979 regular salary increases or longevity increases for classified state employees.  The Office of the Attorney General is in receipt of your request for an opinion wherein you ask the following question: Did a salary increase given a classified state employee under provisions of Senate Joint Resolution 6, 1977 Session, establish a new anniversary date for computing eligibility for FY-79 regular salary increases, or longevity increases, or should the date of the last salary increase prior to the enactment of SJR6 be used in computing time intervals for future regular salary or longevity increases? The important provisions of SJR6 concerning your question are contained in 74 Ohio St. 828.7 [74-828.7] and 74 Ohio St. 828.8 [74-828.8] (1977) read as follows: 74 Ohio St. 828.7 [74-828.7] Employees in pay status equivalent to State Merit System Grade 20, Step 1, and below — salary increase.  "A. Effective July 1, 1977, those employees of the state in a pay status equivalent to State Merit System Grade 20 — Step 1 and below, who were employed prior to said date and are not in a probationary status, shall be awarded a pay raise equivalent to a one-step Merit System salary increase. Those employees employed prior to July 1, 1977, but who are in a probationary status upon said date, shall be awarded the salary increase provided for herein upon completion of their probationary status.  "B. Within the availability of funds for the operation of the agency, a discretionary one-step Merit System, or equivalent, salary increase may be awarded by the agency head to employees not receiving a mandatory salary increase as provided by paragraph A of this section or Section 1 of this resolution. The award of a discretionary salary increase authorized by this resolution shall be based solely on merit considerations.  "C. During the fiscal year beginning July 1, 1977, regardless of the source or availability of funds for an agency's operations, no employee in the Merit System of Personnel Administration shall be awarded more than a one-step Merit System, or equivalent, salary increase, unless any such additional amount results from a mandatory minimum grade adjustment as required by Section 1 of this resolution." 74 Ohio St. 828.8 [74-828.8] Implementation of salary increases.  "In the implementation of Section 2 of this resolution, the provisions of the Merit System of Personnel Administration will apply to all employees in the classified service of the state. Those state agencies who employ personnel in the exempt or unclassified service of the state whose salaries are not prescribed by law shall award the salary increases provided for by Section 2 of this resolution in a manner that is in consonance with the provisions of the Merit System of Personnel Administration. " The above quoted statutes do not show express intent by the Oklahoma Legislature of establishing new anniversary dates for classified employees. However, the plain language contained in 74 Ohio St. 828.8 [74-828.8] clearly express that 'the provisions of the Merit System of Personnel Administration will apply in implementing 74 Ohio St. 828.7 [74-828.7] (Section 2 of the Act) for employees in the classified service'. This language clearly refers to the promulgated rules of the Merit System of Personnel Administration. Contained therein is the definition of the term "anniversary date" which reads as follows: "440.5 Anniversary Date Any type of salary advancement given an individual, other than an advancement incident to upward revision of the range of the class in which the person is employed, or for exceptionally meritorious service, shall establish a new anniversary date for purposes of eligibility for merit increase." It is apparent that the salary increases contemplated by 74 Ohio St. 828.6 [74-828.6] are not excepted from Merit Rule 440.5 as "incident to upward revision of the range of the class in which the person is employed" or "exceptionally meritorious service" which is separately defined by Merit Rule 450.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Raises given under the provisions of SJR6, 1977 Session, enacted as 74 Ohio St. 828.7 [74-828.7] (1977), establish new anniversary dates for computing fiscal year 1979 regular salary increases or longevity increases for classified State employees.  (JOHNNY J. AKINS) (ksg)